Per Curiam:
Action to set aside a separation agreement on the ground that the plaintiff was induced to execute the same by coercion and fraud practiced upon her.
The agreement was drawn in Rensselaer county, where both parties then resided, and where the defendant still resides. Whether the plaintiff were coerced into signing the agreement by reason of fraud practiced upon her, will, from the facts presented, have to be determined largely from witnesses residing in Rensselaer county. The greater number of witnesses there reside and for the reasons stated in Kaufman v. Kaufman (152 App. Div. 100), decided herewith, the order appealed from should be reversed and the motion to change the place of trial from the county of New York to the county of Rensselaer granted, without costs.
Present—Ingraham, P. J., McLaughlin, Scott, Miller and Dowling, JJ.
Order reyersed and motion granted, without costs.